Dibell, 0.
Tbis is an appeal by tbe defendant from a judgment in favor of tbe plaintiff in an action to recover damages for tbe loss by fire of property shipped by tbe plaintiff over tbe railroad of tbe defendant and in its possession at tbe time. Tbe case was bere before and is reported in 122 Minn. 453, 142 N. W. 727. Upon that appeal, wbicb was by tbe plaintiff from an order refusing a new trial, we beld that tbe facts made a question for tbe jury upon tbe liability of tbe defendant for tbe destruction by fire of tbe property of tbe plaintiff while in its possession as warehouseman. Tbe trial court bad beld that there was no liability. A new trial was therefore granted. Upon tbe new trial tbe plaintiff bad a verdict.
*252The facts appearing at the former trial will be found by reference to the opinion. They are substantially the same on this trial. There may be added these: In the afternoon of the day of the fire .the inspector of the defendant broke the seals of the car, made a casual examination, and closed the door. He directed the warehouseman to seal it. He did so some time before six o’clock. At that time he opened the door sufficiently to identify the ear by its contents, closed it, and attached the seals. The door was not locked from the time the inspector opened it until sealed. There was no other merchandise in the car.
The merchandise was packed with sisel and burlap. The fire occurred along in the evening. It concededly originated from the inside. It smouldered there for a considerable time before breaking out.
The duty of the defendant in respect of showing its freedom from negligence was stated on the former appeal. The facts are not more favorable to the defendant than on the former trial. It cannot be said as a matter of law that the defendant sustained the burden of proof; and the trial court properly submitted the case to the jury.
Judgment affirmed.